990 So.2d 705 (2008)
Denante PERMENTER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1124.
District Court of Appeal of Florida, Fourth District.
September 24, 2008.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
SHAHOOD, C.J.
Appellant, Denante Permenter, appeals his revocation of probation following the trial court's oral pronouncement stating the reasons for the revocation without the entry of written findings.
We affirm the revocation but remand to the trial court to enter a written order stating with specificity the conditions violated by appellant. See Harris v. State, 961 So.2d 1131 (Fla. 4th DCA 2007).
Affirmed; Remanded for Entry of Written Order.
POLEN and FARMER, JJ., concur.